Citation Nr: 1205081	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shin splint of the right lower extremity.  

2.  Entitlement to a rating in excess of 30 percent for temporomandibular joint dysfunction (TMJ) from June 15, 2004.  

3.  Entitlement to an effective date prior to June 15, 2004 for the award of a 10 percent rating for shin splint of the right lower extremity.       


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Togus and Baltimore ROs.  The case came to the Board from the Baltimore RO.

The Veteran requested a hearing at the Board in Washington, DC in her August 2007 Substantive Appeal.  She was scheduled for such a hearing in October 2009, but she failed to report for that hearing and provided no explanation for her failure to report.  Consequently, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2009).  In November 2009, the case was remanded for further development.  

At the time the case was previously before the Board, one issue was for a compensable rating for TMJ.  While in remand status, a 30 percent rating was assigned, effective June 15, 2004, the date of a reopened claim for benefits.  The issue is reflected as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran's right shin splint is shown to result in limitations on prolonged standing, running and jogging, as well as discomfort while driving.  These limitations are best characterized as mild impairment of the tibia.  Moderate impairment of the tibia has not been established.  

2.  The Veteran's TMJ is manifested by a limitation of temporomandibular articulation from 11 to 20 mm, but not by limitation of temporomandibular articulation to 10 millimeters or less.

3.  A June 2004 rating granted service connection for shin splints and assigned a noncompensable rating from December 2002.  There was no timely disagreement with the rating and it became final.  There was contact that was taken to be an application to reopen the claim on June 15, 2004.  The compensable rating has been assigned from this date.

4.  Evidence on file prior to June 15, 2004 did not objectively show symptoms after service sufficient for rating purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right shin splint are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5262 (2011). 
  
2.  The criteria for a rating in excess of 30 percent for TMJ are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code 9905 (2011).  

3.  The criteria for assignment of an effective date earlier than June 15, 2004 for the award of a 10 percent rating for right shin splint have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2004, September 2005, and March 2006, the RO generally informed her of the evidence necessary to substantiate her claim and her and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating her disability, VA would consider evidence of the nature and symptoms of her condition; the severity and duration of her symptoms; and the impact of her condition and symptoms on employment.  Additionally, she was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence she could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, regarding the Veteran's claim for earlier effective date, the Board finds that given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative on her behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required. 

II.  Factual Background

The Veteran's service treatment records show that she experienced chronic right tibial pain, which was determined to be shin splints.  A June 2000 VA MRI of the right shin produced a diagnostic impression of stable appearance to mild peripheral marrow edema posterior lateral aspect of the proximal tibia and the proximal fibular marrow.  These findings were deemed to be most likely related to stress change.   During service the Veteran was put on a number of physical profiles related to the right tibial problem, which restricted her from running, jumping and prolonged standing.  She also received physical therapy treatment.  

The Veteran also experienced TMJ during service.  The TMJ appears to have been   first noted in January 2001.  On dental examination in that month, popping and clicking of the jaw was noted, with the left side greater than the right.  The Veteran was found to have inter-incisal range greater than 40 mm.   

The RO initially granted service connection for right shin splint in a June 2004 rating decision and assigned a noncompensable rating effective December 10, 2002, the day after the Veteran separated from service.  The decision noted that the Veteran had failed to report for a VA examination concerning the right shin splint in May 2004.  Later in June 2004, the Veteran contacted the RO and indicated that she wished to reschedule the examination, indicating that she had been out of town for work at the time it had been scheduled.  The RO construed this communication as a new claim for increased rating for right shin splint and proceeded to arrange for rescheduling of the examination.  There was no timely disagreement filed with the June 2004 rating action and it became final. 

In a subsequent January 2005 rating decision, the RO continued the noncompensable rating for right shin splint.  In June 2005, the Veteran expressed a desire for her claim to be reopened.  In a November 2005 decision, the RO granted an increased, 10 percent rating, for right shin splint effective June 16, 2005, noting that this was the date that the RO had received the Veteran's claim for increase.  

A May 2005 VA orthopedics consult shows that the Veteran reported right shin pain when she walked a long distance or when she jogged.  Physical examination showed that the right shin had a tender spot five inches below the right knee.  The diagnostic impression was right shin pain, chronic.  

On October 2005 VA right leg examination, the Veteran reported that she was not receiving any prescribed medication or treatment for her right leg impairment.  She was currently working in system administration in the computer field for Verizon.  She commuted 23 miles each day to work.  In the last 12 months, the Veteran had not been absent from work for her leg impairment.  She alleged pain in the anterior aspect of the right leg aggravated by prolonged standing and walking.  

Physical examination showed that the Veteran walked briskly in the hallway without assistive device with normal gait and posture.  She was able to walk on heel and toes and was able to fully squat and get on the examination table without difficulty.  Examination of the right lower extremity revealed that there was no localized swelling, deformity or instability present.  There was mild tenderness on deep palpation of the anterior aspect of the right tibia.  Circulation and sensation of the skin was intact.  Motor power was 5/5 and the Veteran had full range of motion of her right knee and right ankle.  The diagnosis was shin splint, right lower extremity tibia.  

The examiner commented that the Veteran had limitations on prolonged standing, running and jogging due to the discomfort in her right leg due to chronic stress reaction and shin splint of the right tibia.  However, there was no evidence of additional limitation either due to pain, further loss of motion, incoordination, weakness, flare-ups or lack of endurance after repetitive motion.  The Veteran did not require ambulatory aids and there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation or her current occupation as a computer system administrator for Verizon.  

On October 2005 VA dental and oral examination, the Veteran reported that she was diagnosed with TMJ in 2001, at which point she had right-sided pain.  The military then provided a hard night guard for her.  She also used a soft night guard.  She indicated that she had to wear her night guard each night or she would wake with popping and clicking in her right TMJ.  She said the pain was always present and would increase when she tried to eat chewy foods.  Ibuprofen did not really help the pain.  

Physical examination showed that the Veteran had well-restored entire dentition.  Maximal incisal opening was greater than 40 mm.  There was no soft tissue tenderness to the muscles of mastication.  There was no joint crepitus.  The Veteran opened wide without any popping, clicking, crepitus or deviation.  She was noted to have a right side working interference involving teeth numbers 1 and 32 as well as a left side working interference of teeth numbers 16 and 31.  There was no evidence of canine or group function upon lateral disocclusion either on the right or left side.  

The diagnosis was mild chronic TMJ symptoms that the Veteran tolerated pretty well on a daily basis.  The examining dentist recommended that the Veteran have her wisdom teeth removed in order to reduce the stress on the temporomandibular joint.  

In a subsequent December 2005 notice of disagreement, the Veteran indicated that she desired that the effective date of the grant of the 10 percent rating go back to December 10, 2002.  She noted that she had continued to schedule a compensation and pension examination in relation to her claim up until December 2004 but had to cancel the appointments due to heavy travel associated with her previous job.  She essentially felt that since she had continued to pursue her claim within a year of the June 2004 rating decision granting service connection but assigning only a noncompensable rating, the effective date for the assignment of the 10 percent rating should be assigned in reference to when she filed her initial claim for compensation for right shin disability.   

She further noted after the June 2004 rating decision, granting service connection for right shin splint and assigning a noncompensable rating, she requested reopening of the claim within one year and had continued to attempt to get the compensation and pension examination scheduled.  She attached a VA printout to the statement showing that an orthopedic examination had been scheduled for her for October 2004 but that she had had to cancel it.  She did acknowledge that the claim had been closed, but then reopened in June 2004.

A January 2006 private medical examination report shows that the Veteran complained of right tibial pain.  She indicated that she could still walk but if she walked for a long period of time her right leg would bother her.  If she sat in the car for any period of time, the leg would also bother her.  The pain was not as bad as it was in 1999 but it still had not completely gone away.  It was always in the same spot and had stayed the same for the past four years approximately.  The Veteran reported that she was active in biking, weights and cardio exercises.  Examination of the right leg showed that there was a painful spot to palpation over the anterior medial tibia.  There was no palpable abnormality.  The examiner reviewed a January 2006 tibial MRI, which was normal.  The pertinent diagnostic impression was chronic right leg pain secondary to healed stress reaction/stress fracture.  

The examiner commented that she had discussed with the Veteran that there was no magic solution for her chronic pain.  She did not think that physical therapy or injections were necessary.  She also did not recommend narcotics or other medication.  The Veteran indicated that although she experienced the pain it did not stop her from walking or doing her activities.  The examiner discussed with the Veteran a plan for slowly building up her tolerance for increased walking.  

In a March 2006 letter, a friend and co-worker indicated that on one occasion he had noticed the Veteran having difficulty walking.  He noted that she walked slowly and sometimes walked with a limp.  She would avoid work or social functions that required standing for a long period due to her legs.  On Monday March 27, 2006, the co-worker observed that the Veteran was having a bad day.  The Veteran informed him that her leg had begun hurting in the car as she drove to work.  She stumbled up the stairs and said that her knee had given out.  It was a painful fall.  

In an April 2006 letter, a friend and co-worker indicated that she remembered the Veteran complaining of leg pain from the first day she started working and that the Veteran was still experiencing the pain.  While walking out to their cars at lunch, the friend would notice that the Veteran would grimace as a result of either one or the other leg hurting.  

In an April 2006 letter, the Veteran indicated that her chronic leg pain left her unable to participate in many physical activities such as hiking or even an evening walk.  She felt pain just walking from her car to her desk.  Even standing for long periods of time caused pain.  

Regarding her TMJ, the Veteran indicated that she had to wear her night guard to avoid the painful popping and feeling that the mandible was sliding over the disk in the joint.  She had to avoid chewy food and gum was out of the question.  The slightest stressor could cause her jaw to hurt.  

On August 2006 VA examination, the Veteran complained of right leg pain and indicated that she had been treated with a cane, crutches and leg splints for two months.  She reported no relief of the swelling.  Physical examination showed that the Veteran walked with a limp but was not using any braces or assistive devices.  The right lower leg showed no swelling or palpable masses.  There was no tenderness and no muscle atrophy.  The pertinent diagnosis was right shin bone splint.  

The examiner commented that the Veteran had a history of right shin splint.  She complained of right lower leg pain.  There was currently no limitation of activities of daily living and no additional functional limitation due to pain or loss of motion, fatigue or lack of endurance after repetitive movements.  

In a July 2007 statement, the Veteran indicated that her shin splint did not seem to get any better.  Whenever there was an increase in physical activity the pain would come back.  The pain would occur while walking short distances and while relaxing.  She felt that the re-occurring pain made exercise impossible.  

A June 2009 private progress note shows that the Veteran reported right tibial pain proximally.  She had had extensive physical therapy for the pain over the past 10 years.  Physical examination showed that the right tibial skin color was normal and there was no erythema or ecchymoses.  The diagnostic impression was proximal tibia pains.  

In a September 2009 letter, a private physical therapist noted that the Veteran had been seen for 5 sessions to treat her re-occurring shin pain and hip pain from June 22, 2009 to July 8, 2009.  The Veteran was treated with manual therapy, therapeutic exercise, modalities, patient education and a home exercise program.  She reported no improvement with her shin pain and the physical therapist was uncertain of her potential improvement with longer term care.    

In a September 2009 letter the Veteran indicated that her right leg pain continued to interfere with her activities including driving a car.  She had been prescribed physical therapy but could only afford to go for 5 sessions.  She had also taken Naproxen Sodium.  She also tried a steroid medication for pain.  She noted that even with minimal to no physical activity, she experienced sharp pain in her leg.  She wore walking shoes at home and at work.  She did not know what to try next.  

In an October 2009 brief, the Veteran's representative indicated that the Veteran's activities were significantly curtailed by her chronic right leg pain.  Ordinary functions such as driving a car caused exacerbations.  Medications and physical therapy had been ineffective in resolving the associated problems.  The representative also indicated that the Veteran's TMJ presented problems in routine mastication as well as in her ability to chew gum.  

Regarding the earlier effective date claim, the representative indicated that there was no time in which she intended her claim for increase to become dormant.  

On March 2011 VA jaw examination; the Veteran reported that she had difficulty with lower jaw movement and movement of the temporomandibular joint bilaterally.  She had difficulty in opening the mouth fully because of the problem with TMJ.  She denied having any problem with the lips but the lower jaw movement was restricted because of the TMJ.  

Examination of the face, mouth and surrounding area showed no disfigurement.  There was a disorder of the temporomandibular joint bilaterally, which hindered mastication.  The Veteran had difficulty chewing anything hard but she had no speech problem and could talk normally.  However, talking for a longtime made the temporomandibular joint painful.  Examination of the joint on both sides, along with the general area, was tender on palpation.  The movement at the temporomandibular joint was restricted to about 50% of the normal movement and affected the opening of the mouth and therefore the movement of the lower jaw, which was the movement of the temporomandibular joint anyway.  The range of motion was tested several times, maybe 5 times, and the testing showed that temporomandibular joint movement was about 50% restricted.  On palpation, both temporomandibular joints were tender but there was no swelling in the area.  The diagnosis was TMJ affecting the movement of the lower jaw.  

On separate March 2011 VA dental examination, the Veteran reported that she could not chew gum or tough bread.  She experienced both stiffness and discomfort more than pain.  She had recently also been getting daily headaches in her upper back and shoulders.  She took Tylenol but this did not help lower her pain level.  Movements were made according to the Deluca protocol three times to find a maximal and sisal opening of 41 mm, right working of none, and left working of 10.  The Veteran was noted to have good posterior support, about 2 mm of vertical overlap.  There was no cracking, popping or clicking in the joints.  The diagnosis was right and left TMJ.  The examiner's recommendation was that the Veteran try a night guard, physical therapy and a nonsteroidal anti-inflammatory to see if there could be some relief of the muscular TMJ.    

On April 2011 VA orthopedic examination, the Veteran reported chronic pain in her right leg, worse on prolonged standing or walking.  She stated that she was diagnosed with shin splints while on active duty and was treated with non-weight bearing crutch walking and also a no running profile and had received a steroid injection.  Subsequently, she had undergone an MRI examination that had revealed bone marrow edema and the Veteran stated that she had been treated in the past with physical therapy and also injection treatment at the Bethesda Naval Hospital.  Since she had cut back on her activities, she had not required any prescription medication although she took over the counter medications.  She had undergone a nuclear bone scan in October 2005, three years after release from service.  The scan had not revealed any evidence of stress fracture.  There was no history of osteomyelitis or bone infection.  

The Veteran was not using any assistive device or brace.  She worked as an IT professional and she drove 1 hour and 15 minutes to arrive at the appointment and drove 30 to 40 minutes to and from work every day.  

Physical examination showed that there was mild tenderness in the right shin.  Otherwise, there was no evidence of deformity or angulation or loss of bone.  There was no evidence of malunion or nonunion.  The Veteran had full range of motion of the right knee and right ankle.  There was no evidence of uneven weight bearing.  No joint was affected.  The diagnosis was shin splints of the right tibia.  

The Veteran also reported that she would get muscle pain in the right leg along with her shin splints.  Physical examination of the muscle was normal with no loss of muscle strength.  The examiner commented that the Veteran did not have medical degenerative muscle impairment.  

In a September 2011 addendum, the March 2011 VA dental examiner indicated that the Veteran had an unknown condition of the TMJ that resulted in a complete lack of lateral movement in the right working direction.  This was an abnormal range of motion.  

In an October 2011 decision, the RO granted an increased, 30 percent rating for the Veteran's TMJ effective June 15, 2004.  This was said to be the date of the reopened claim.

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The effective date of an award of disability compensation based on an original claim or a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date of claim or date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought. 

A written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2010).  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with the determination and a desire for appellate review.  Id.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Right Shin Splint

The Veteran's right shin splint has been rated by analogy to Diagnostic Code 5262.  Under this Code, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  38 C.F.R. § 4.71a.  The Board notes that while neither malunion or nonunion of the tibia has been shown, the RO found that the Veteran did exhibit slight tibial impairment and thus assigned the 10 percent rating under Diagnostic Code 5262. 

The evidence does not show that the Veteran has more than mild overall tibial impairment.  In this regard, the October 2005 VA examiner found only that the Veteran had limitations on prolonged standing, running and jogging due to discomfort in the leg but that there was no evidence of additional limitation either due to pain, further loss of motion, incoordination, weakness, flare-ups or lack of endurance after repetitive motion.  Further, the Veteran did not require ambulatory aids and there was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation or her current occupation as a computer system administrator.  

Similarly, the April 2011 VA examiner noted that the Veteran was not using any assistive device or brace, was able to drive the 1 hour and 15 minutes to the appointment and the 30 to 40 minutes to and from work each day.  Also, on physical examination, findings were limited to mild tenderness in the right shin.  Additionally, the examiner commented that there was full range of motion of the right knee and ankle and no evidence of uneven weight bearing.  Further, the examiner specifically found that physical examination of the surrounding muscle was normal and the Veteran did not have any degenerative muscle impairment.   

Additionally, although the August 2006 VA examiner noted that the Veteran was walking with a limp, she also noted that the Veteran was not using any braces or assistive devices, that the right leg showed no swelling or palpable masses and that there was no tenderness or muscle atrophy.  The examiner also commented that there was currently no limitation of activities of daily living and no additional functional limitation due to pain, loss of motion, fatigue or lack of endurance after repetitive movements.  Similarly, the January 2006 private examiner characterized the Veteran's disability as chronic pain, which did not stop the Veteran from doing her activities such as walking and which did not require pain medication or other medical interventions.  Accordingly, these findings are also indicative of not more than mild impairment.  

The Veteran appears to feel that her impairment is more than mild, indicating that the shin problem does interfere with her daily activities, including driving, that she experiences sharp pain in her leg even with minimal to no physical activity and that pain medication had not been helpful to her.  While the Veteran is competent to report on the symptoms she experiences and their severity, given that the objective medical findings of record are consistently indicative of a mild level of impairment, the weight of the overall evidence is against a finding that there is more than mild impairment of the right shin.  The Board also notes that while the Veteran has reported that the right shin has interfered with driving, there's no indication that she's become unable to drive or that she's had to curtail her driving activity, to include daily commuting back and forth to work.  Also, more generally, there is no evidence that the Veteran has missed any time from work due to her shin ailment.  Both of these factors also point to a mild level of overall tibial disability.

The Board has considered whether other rating codes might be applicable to the Veteran's current tibial disability but given that associated orthopedic impairment, such as that of the knee or ankle, associated muscle impairment and associated neurological impairment is not shown, these other rating codes are not applicable.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  As alluded to above, the October 2005 VA examiner found that there was no evidence of additional limitation either due to pain, further loss of motion, incoordination, weakness, flare-ups or lack of endurance after repetitive motion; the August 2006 VA examiner found that there were no additional functional limitation due to pain, loss of motion, fatigue or lack of endurance after repetitive movements and the April 2011 VA examiner did not note any additional functional loss.  Accordingly, the Board finds that the existing 10 percent rating appropriately accounts for the Veteran's level of functional loss.

B.  TMJ

The Veteran's TMJ is rated under Diagnostic Code 9905 for limited motion of temporomandibular articulation.  Under this Code, a rating of 10 percent is assigned for range of lateral excursion 0 to 4 mm, or inter-incisal range of 31 to 40 mm (ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion).  A 20 percent rating is assigned for inter-incisal range of 21 to 30 mm.  A 30 percent rating is assigned for inter-incisal range of 11 to 20 mm.  A 40 percent rating is assigned for inter-incisal range of 0 to 10 mm.  There is no other diagnostic code in 38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions) that would more accurately reflect the nature of appellant's service connected disability. 

The evidence shows, during the appeal period, that the Veteran's inter-incisal range has been shown to be as low as 20 (i.e. half of normal as found by the March 2011VA jaw examiner).  Consequently, as inter-incisal range to 10 mm or less has not been shown, there is no basis in the record for assigning a schedular rating in excess of the already assigned 30 percent.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the March 2011 VA jaw examiner specifically found that after repetitive motion testing, the Veteran's temporomandibular joint movement still remained about 50% restricted, tending to indicate that the existing 30 percent rating appropriately accounts for the Veteran's current functional loss.  

C.  Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for either disability for any time frame in question.  As explained above, the Veteran's right tibia and TMJ symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that her disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

C.  Earlier Effective Date

In this case, appellant opened claims for service connection, and a noncompensable evaluation was assigned for shin splints effective December 2002.  This was accomplished in a June 2004 rating decision.  At that point, appellant had missed an examination, and the determination was made based on service treatment records and the doctrine of reasonable doubt.

The record reveals that there was contact with the appellant later in June 2004, which was viewed as a request to reopen the claim.  There is nothing, within one year of the June 2004 rating decision that timely disagreed with that action.  Thus, a later earlier effective date claim cannot go behind that rating, in the absence of a claim of clear and unmistakable error, which has not been claimed here.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The appellant has argued that she has pursued the claim since it started.  While it is true that she missed some exams, reportedly because of work, nevertheless, the June 2004 rating decision became final in the absence of disagreement.  While additional evidence was submitted within 1 year, there was never any disagreement.  Thus that rating becomes final.  See Rudd, supra.

Finally, it is noted that there is no evidence in the time following separation from service until June 2004 which would provide a basis for assignment of the compensable rating.  As such, there is no legal or factual basis for assigning an earlier effective date under the facts as currently found.


ORDER

A rating in excess of 10 percent for shin splint of the right lower extremity is denied.  

A rating in excess of 30 percent for TMJ is denied.  

An effective date earlier that June 15, 2004, for the award of a 10 percent rating for shin splints of the right lower extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


